Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. Specifically, the Examiner maintains that the spatial orientation element (upper region 240) is in a form of a section which protrudes from the cell connector 116, 118, 182 and is surrounded by the second end of the connecting element 168 (figure 10, paragraphs [0228-0231] - the upper region 240 of the wall 238 is surrounded by the two legs 226, 228 of connector/positioning element 168) and additional embodiments/interpretations include figures 17 and 18 where crimping elements 222 (a second end of the connecting element 168) is crimped around to surround and end section 220 of signal line 145 (a protruding section of the cell connector - paragraphs [0262-0264)).   
Specifically, applicant argues that the connecting wall 238 is not “connected” to the listed components applied above, however, as instantly claimed, the elements being “connectable”, “connected” or “the carrier plate and/or the cell connector have at least one spatial orientation element which determines the spatial orientation between the connecting element” does not require the elements claimed to be integral components as applicant appears to argue.  All of the components of the prior art wiring assembly are reasonably considered “connected” or “having” the instant components. 

    PNG
    media_image1.png
    463
    1106
    media_image1.png
    Greyscale

Further, applicant argues that the end of the signal line 145 of the prior art does not constitute a spatial orientation element which determines the spatial orientation between the elements, however, as seen in the figure below, the location of the elements including the crimping element must be oriented relative to the end of the signal line in order to connect the elements such that the end of the signal line is reasonably considered a protruding spatial orientation element as required by the claims.

    PNG
    media_image2.png
    652
    876
    media_image2.png
    Greyscale

As the claims fail to require particular structural features of the “spatial orientation member” or “connecting element” both of these interpretations are maintained and therefore the Final rejection as previously applied is maintained. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723